

Cono Italiano, Inc.


Standby Commitment Agreement


November 9, 2009


Cono Italiano, Inc.
10 Main Street
Keyport, NJ  07735
Attention:
Mr. Alex J. Kaminski, Chief Financial Officer, Treasurer and Director



Dear Mr. Kaminski:


The undersigned, Lara Mac Inc., (referred to herein as the “Lender”) intending
to be legally bound, hereby irrevocably agrees, that such Lender shall provide
Cono Italiano, Inc., a Delaware corporation (the “Company”) with such funds as
the Company’s Board of Directors shall deem to be sufficient to maintain the
Company’s ordinary course of business operations (the “Commitment Amount”)
pursuant to the terms and conditions set forth herein (this “Agreement”). The
Commitment Amount may be drawn by the Company, at its sole discretion (as
determined by the action of the Board of Directors of the Company) at any time
prior to December 31, 2010 in accordance with the Company’s business plan in
effect as of the date hereof; provided, however, that the Commitment Amount
shall be reduced by the aggregate cash proceeds received by the Company after
the date hereof derived from the issuance of any equity securities and gross
revenues.


Any and all draws against the Commitment Amount shall be made on terms set forth
in the form of Note attached hereto as Annex A, with interest upon such Note as
of the date of the draw set at prime rate plus two percent (2%) (the “Interest
Rate”). Prime rate shall be determined on the date of issuance of each Note by
reference to the published prime rate in the Wall Street Journal as of such
date. The Company shall notify the Lender in writing not less than ten (10)
business days prior to the date each advance upon the Commitment Amount is
requested to be drawn upon. The Company shall notify the Lender in writing
within two business days of the receipt of any funds that would reduce the
Commitment Amount; provided that the Commitment Amount shall automatically be
reduced whether or not the Company provides such notice.


The Notes shall mature and become repayable thirty (30) calendar days’ after
demand of a Lender at any time following the earlier of (i) December 31, 2010 or
(ii) the date upon which the Company is in receipt of revenues or proceeds from
the sales of equity securities, provided that in the case of this clause (ii)
the repayment upon such Note shall only be due and payable only to the extent of
actual revenues and/or proceeds of equity securities received by the Company. A
separate Note shall be issued to the Lender in the respective amount of each
loan to the Company under this Agreement. The Company shall give the Lender
customary representations and warranties regarding the good standing of the
Company and status of progress in respect of the Company business plan upon
delivery to the Lender of each request for draw upon the Commitment Amount, and
the Company shall provide certifications and covenants regarding use of proceeds
of each such draw, which in all cases shall be in customary forms reasonably
requested by the Lender as determined by reference to similar lenders making
similar loans to similar companies. The Lender shall not be required to make any
loans to the Company in respect of the Commitment Amount if the Company is
unable to make such representations, warranties, certifications or covenants, or
if the Company is in breach of any prior representations, warranties,
certifications or covenants.

 
 

--------------------------------------------------------------------------------

 

Standby Commitment Agreement

--------------------------------------------------------------------------------



All notices, demands and other communications relating to this Agreement to be
given or otherwise to be made to any party to this Agreement shall be deemed to
be sufficient or contained in a written instrument if sent by messenger,
telecopied, faxed, sent via e-mail or mailed by registered or certified mail, or
by a recognized national or international courier service, postage or charges
prepaid, return receipt requested, to the addresses set forth on the signature
page hereto (or to such other address, as may be specified by the Parties hereto
from time to time), provided, however, any notice sent in electronic format
shall not be deemed effective unless and until written or electronic
acknowledgment of receipt is given by the receiving party to the transmitting
party.


This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of the parties hereto. Subject to applicable securities
laws, the Lender may assign any of its rights under this Agreement, but no such
assignment shall relieve any Lender from its obligations hereunder. The Company
may not assign any of its rights under this Agreement, except to a
successor-in-interest to the Company, without the written consent of the Lender.


No failure or delay on the part of Company or the Lender in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such rights, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, or any consent to any
departure by the Company or the Lender from the terms of this Agreement shall be
effective only if it is made or given in writing and signed by all of the
parties hereto.


This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New Jersey, without regard to the principles of
conflicts of law thereof. This Agreement together with the form of Note are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.


If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.

 
2

--------------------------------------------------------------------------------

 

Standby Commitment Agreement

--------------------------------------------------------------------------------



Each of the parties shall execute such documents and perform such further acts
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement. Signatures on this
Agreement delivered electronically by e-mail, scan, fax or telecopier shall be
considered delivery of original signatures for purposes of effectiveness of this
Agreement to the same and full extent as an original thereof.


[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

Standby Commitment Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized on the date
first written above.


THE COMPANY:
 
CONO ITALIANO, INC.
       
By:
/s/ Alex J. Kaminski
     
Name:
Alex J. Kaminski
   
Title:
Chief Financial Officer, Treasurer and Director
   
Address for Notices:
   
10 Main Street
   
Keyport, NJ  07735



THE LENDER:
 
LARA MAC INC.
       
By:
/s/ Mitchell Brown
     
Name:
Mitchell Brown
   
Title:
Chief Executive Officer
   
Address for Notices:
   
10 Main Street
   
Keyport, NJ  07735


 
4

--------------------------------------------------------------------------------

 

Annex A


 CONO ITALIANO, INC.
 
FORM OF PROMISSORY NOTE
 
U.S. $
 
Dated:
 

 
1.
FOR VALUE RECEIVED, Cono Italiano, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ________________________
(“Lender”), at such time, place and in such manner as Lender may specify in
writing, the principal amount of _______________________________ US dollars (US
$                     ) (the “Principal”) pursuant to the terms and conditions
specified herein (this “Note”).  The Borrower shall pay interest on the
outstanding principal of this Note at the annual rate of prime rate as published
in the Wall Street Journal as of the date hereof plus 2%, such sum and resulting
interest being ____% (_______ percent) per annum, as calculated based on a year
of 365 days and actual days elapsed (the “Interest”).

 
2.
The Borrower hereby promises to pay to the order of the Lender the Principal and
all Interest due thereon within thirty calendar (30) days upon delivery to the
Borrower of written demand by the Lender (the “Due Date”), at such place and in
such manner as Lender may specify in writing, provided, however, demand for
repayment shall not be made by the Lender until the earlier of (i) December 31,
2010 or (ii) the date upon which the Borrower is in receipt of revenues from
sales of products or services or sales of equity securities.

 
3.
Any and all fees, costs, expenses and disbursements charged by financial
institutions with respect to wire transfer or other transmittal charges incurred
in connection with delivery of the Principal from the Lender to the Borrower
shall be deemed to have been received by the Borrower from the Lender and all
such amounts shall be included in the calculation of Principal hereunder.

 
4.
This Note shall not be transferable by Borrower and the Borrower may not assign,
transfer or sell all or a portion of its rights and interests to and under this
Note to any persons and any such purported transfer shall be void ab
initio.  The Lender may transfer and assign this Note at its sole discretion.



5.
The failure at any time of the Lender to exercise any of its options or any
other rights hereunder shall not constitute a waiver thereof, nor shall it be a
bar to the exercise of any of its options or rights at a later date.  All rights
and remedies of the Lender shall be cumulative and may be pursued singly,
successively or together, at the option of the Lender.  The acceptance by the
Lender of any partial payment shall not constitute a waiver of any default or of
any of the Lender's rights under this Note.  No waiver of any of its rights
hereunder, and no modification or amendment of this Note, shall be deemed to be
made by the Lender unless the same shall be in writing, duly signed on behalf of
the Lender; and each such waiver shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of the Lender in any
other respect at any other time.


 
 

--------------------------------------------------------------------------------

 


Cono Italiano, Inc.
Promissory Note



6.
Any term or condition of this Note may be waived at any time by the party that
is entitled to the benefit thereof, but no such waiver shall be effective unless
set forth in a written instrument duly executed by or on behalf of the party
waiving such term or condition.



7.
The Borrower represents and warrants that this Note is the valid and binding
obligation of the Borrower, fully enforceable in accordance with its terms.  The
execution and delivery by the Borrower of this Note, the performance by the
Borrower of its obligations hereunder and the consummation of the transactions
contemplated hereby and thereby does not and will not: (a) conflict with or
result in a violation or breach of any of the terms, conditions or provisions of
the Borrower’s charter instruments; (b) conflict with or result in a violation
or breach of any term or provision of any law or order applicable to the
Borrower or any of its assets and properties; or (c) (i) conflict with or result
in a violation or breach of, or (ii) result in or give to any person any rights
or create any additional or increased liability of the Borrower under or create
or impose any lien upon, the Borrower or any of its assets and properties under,
any contract or permit to which the Borrower is a party or by which its assets
and properties are bound.



8.
If any provision of this Note is held to be illegal, invalid or unenforceable
under any present or future Law, and if the rights or obligations of any party
hereto under this Note will not be materially and adversely affected thereby,
(i) such provision will be fully severable; (ii) this Note will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; (iii) the remaining provisions of this Note will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance here from; and (iv) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Note a legal, valid and enforceable provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible.



9.
Any notice, authorization, request or demand required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given two
days after it is sent by an internationally recognized delivery service to the
address of record of the Lender or the Borrower, respectively.  Any party may
change its address for such communications by giving notice thereof to the other
parties in conformity with this Section.



10.
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled exclusively by binding arbitration in New York,
New York pursuant to the rules of an arbitral forum mutually agreed upon by the
parties hereto.  In the event that an arbitral forum is not agreed upon after
delivery of notice by the initiating party, such arbitration and forty-five days
after confirmed receipt of such notice by the other party, then any court having
competent jurisdiction over the Company shall have full power and authority to
appoint an arbitrator in New York, New York, who shall be a solicitor with not
less than ten years corporate law experience.  The fees and costs of such
arbitration shall be paid by the non-prevailing party.  If reference to law is
required for any reason, this Note shall be deemed to be governed by and
construed under the laws of the State of New Jersey.


 
A-2

--------------------------------------------------------------------------------

 


Cono Italiano, Inc.
Promissory Note



11.
A default shall exist on this Note if any of the following occurs and is
continuing:  (i) Failure to pay Principal and any accrued Interest on the Note
on or before the Due Date; (ii) Failure by the Borrower to perform or observe
any other covenant or agreement of the Borrower contained in this Note; (iii) A
custodian, receiver, liquidator or trustee of the Borrower, or any other person
acting under actual or purported force of law takes ownership, possession or
title to Borrower property; (iv) any of the property of the Borrower is
sequestered by court order; (v) a petition or other proceeding, voluntary or
otherwise is filed by or against the Borrower under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of indebtedness,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; or (vi) the Borrower makes an assignment for the benefit of its
creditors, or generally fails to pay its obligations as they become due, or
consents to the appointment of or taking possession by a custodian, receiver,
liquidator or trustee of the Borrower or all or any part of its property.  Upon
any such default, the Borrower shall immediately notify the Lender, and upon
notice to the Borrower, the Lender may declare the Principal of the Note, plus
accrued Interest, to be immediately due and payable, upon which such Principal
and accrued Interest shall become due and payable immediately.  Interest upon
default shall thereafter accrue at the rate of fifteen percent (15%) per annum,
calculated based on a year of 365 days and actual days elapsed from the date of
such default.

 
12.
The Borrower, any endorser, or guarantor hereof or in the future (individually
an “Obligor” and collectively “Obligors”) and each of them jointly and
severally:  (a) waive presentment, demand, protest, notice of demand, notice of
intent to accelerate, notice of acceleration of maturity, notice of protest,
notice of nonpayment, notice of dishonor, and any other notice required to be
given under the law to any Obligor in connection with the delivery, acceptance,
performance, default or enforcement of this Note, any endorsement or guaranty of
this Note, any pledge, security, guaranty or other documents executed in
connection with this Note; (b) consent to all delays, extensions, renewals or
other modifications of this Note, or waivers of any term hereof or thereof, or
release or discharge by the Lender of any of Obligors, or release, substitution
or exchange of any security for the payment hereof, or the failure to act on the
part of the Lender or any indulgence shown by the Lender (without notice to or
further assent from any of Obligors), and agree that no such action, failure to
act or failure to exercise any right or remedy by the Lender shall in any way
affect or impair the Obligations (as hereinafter defined) of any Obligors or be
construed as a waiver by the Lender of, or otherwise affect, any of the Lender's
rights under this Note, under any endorsement or guaranty of this Note; (c) if
the Borrower fails to fulfill its obligations hereunder when due, agrees to pay,
on demand, all costs and expenses of enforcement of collection of this Note or
of any endorsement or guaranty hereof and/or the enforcement of the Lender's
rights with respect to, or the administration, supervision, preservation,
protection of, or realization upon, any property securing payment hereof,
including, without limitation, all attorney's fees, costs, expenses and
disbursements, including, without further limitation, any and all fees related
to any legal proceeding, suit, mediation arbitration, out of court payment
agreement, trial, appeal, bankruptcy proceedings or any other actions of any
nature whatsoever required on the part of Lender or Lender’s representatives to
enforce this Note and the rights hereunder; and (d) waive the right to interpose
any defense, set-off or counterclaim of any nature or description.


 
A-3

--------------------------------------------------------------------------------

 


Cono Italiano, Inc.
Promissory Note



13.
The Borrower will not, by amendment of its Certificate of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Borrower, but will at all times in good
faith assist in the carrying out of all the provisions of this Agreement and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Lender of this Note against impairment.  This Note
shall be enforceable against all successors and assigns of Borrower.  Borrower
hereby covenants that all of its subsidiaries and affiliates shall jointly and
severally perform this Agreement to the same and full extent on behalf of
Borrower if Borrower is unable to perform.



14.
This Note and all matters related hereto shall be governed, construed and
enforced under the laws of the State of New Jersey, without regard to conflict
of law principles of any jurisdiction to the contrary.



15.
This Note supersedes all prior discussions and agreements between the parties
with respect to the subject matter hereof and thereof and contains the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof.



16.
If the Lender loses this Note, the Borrower shall issue an identical replacement
note to the Lender upon the Lender's delivery to the Borrower of a customary
agreement to indemnify the Borrower reasonably satisfactory to the Borrower for
any losses resulting from issuance of the replacement note.



17.
The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Note, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Note, except as
expressly provided in this Note.



IN WITNESS WHEREOF, the Borrower has caused this Note to be dated, executed and
issued on its behalf, by its duly appointed and authorized officer, as of the
____ day of ________, 20____.


Cono Italiano, Inc.


By:
     
Name:
   
Title:
 

 
 
A-4

--------------------------------------------------------------------------------

 